Exhibit 10.4


William Shanahan, M.D


Re:  Offer of Employment


Dear Bill:


Anthera Pharmaceuticals, Inc. (the “Company”) is pleased to extend to you an
offer of employment with the Company, as follows:



1. Position.  The Company will employ you in the position of Chief Medical
Officer (CMO) reporting to the Company’s President & COO. Your employment will
commence on or about September 1, 2016.

 

2. Compensation.  The Company will compensate you at the rate of $400,000 per
annum, pro-rated for any partial month of employment; of which 5% is to be
withheld and deposited directly into your 401(k) account sponsored by the
Company on a pre-tax basis, up to the annual individual 401 (k) contribution
amount permitted by the IRS. The Company will pay you your salary semi‑monthly
in arrears less customary payroll taxes and withholding taxes.  Consideration
for salary increases will occur at each year end beginning December 31, 2016. 
Whether an increase will be given, and if so in what amount, will be decided at
the sole discretion of the Company.  In addition, you will be eligible for a
discretionary target bonus of up to 35% of your base salary based on your
achievement of corporate and personal goals as established by the Company.  The
determination of whether you have achieved the goals, whether you will receive a
bonus, and, if so, the bonus amount that will be paid, shall be made by the
Company in its sole and absolute discretion.

 

3. Fringe Benefits.  You will be entitled to the customary fringe benefits made
available to other employees of the Company in similar positions.  Said fringe
benefits include a group health insurance program covering you and your
dependents (the level of coverage depends on the specific plan you elect), and
participation in the Company’s 401(k) plan. Eligibility for the Company’s health
insurance program starts on the first day of the month following a 60-day
waiting period from the date of hire. The company provides no defined vacation
plan, however, will accommodate reasonable requests for additional time off, in
addition to Company/Federal Holidays.  The Company’s fringe benefits are subject
to adjustment from time to time in the sole discretion of the Company.

 

4. Time out of Office, Vacation, Personal Time Away. The Company has no formal
policy regarding attendance, vacation, or sickness. For record keeping and
accounting purposes, the Company requires all individuals to provide monthly
timesheet of all time in or out of office. In the case of prolonged absences
(those of 3 days or more) when possible, individuals should make requests to
their managers where a prior notice of absence is provided commensurate with the
duration of the absence (i.e. Where possible, longer or planned absences should
be requested as far in advance as possible whereas shorter unplanned absences
require only appropriate accounting on monthly statements). As a matter of
courtesy, when possible, the Company requests that individuals notify their
managers of all absences in advance.

 

5. Stock Options Grant.  Subject to the approval of the Company’s Board of
Directors (the “Board”), you will be granted a stock option (“Option”) entitling
you to purchase 390,000 shares of Common Stock of the Company (the “Common
Stock”).   The Option exercise price shall be set at 100% of the fair market
value of the Common Stock at the next regularly scheduled meeting of the Board,
which shall be determined by the Board in its sole discretion in accordance with
the terms of the Plan.  The Option shall vest during the course of your
employment, with 25% of the shares vesting upon the first anniversary of your
date of employment, 75% of the shares vesting in 36 equal monthly installments
at the end of each full calendar month that commences thereafter, for so long as
you remain employed by the Company, such that subject to your continued
employment the stock option shall be fully vested on the fourth anniversary of
its vesting start date.

 

6. Company Policies.  You will be expected to comply with all of the Company’s
policies and practices, particularly including:

 

a. You will sign and abide by the Company’s “Proprietary Information and
Inventions Agreement,” pursuant to which you are obligated to, among other
things, (i) assign to the Company inventions conceived or developed by you
during the duration of your employment with the Company and (ii) maintain the
confidentiality of all of the Company’s confidential information, and (iii) not
use or disclose to any other person any of the Company’s confidential
information at any time, before, during or after the term of your employment
with the Company;  and

 

b. You will not pursue any activities during the term of your employment with
the Company which in any way interferes with the performance of your
responsibilities to the Company, or which in any way are adverse to or
competitive with the business of the Company. If you should consider pursuing
any outside professional activities (whether as a consultant, adviser, or in any
other capacity with another organization) during the term of your employment,
you agree to disclose them prior to undertaking them so that they can be
reviewed for potential conflicts with your responsibilities or the Company’s
business. However, your ability to serve on external advisory boards shall not
be unreasonably prohibited.

 

--------------------------------------------------------------------------------

 

7. Employment Eligibility.  This offer of employment is conditioned upon your
providing evidence of your legal right to work in the U.S. by satisfactorily
completing a Form I-9 as required by law.

 

8. Term.  This employment relationship is an “at will” employment which will
continue indefinitely unless and until terminated by either party. While it is
anticipated that this employment relationship will be a long term and mutually
rewarding employment relationship, each party nevertheless reserves the right to
terminate the employment relationship at any time, without cause, upon (14)
days’ prior written notice. Further, upon any breach of this letter by either
party, the non-breaching party may terminate immediately.

 


 
* * * *




I am excited to have you join the team and I look forward to a long term and
mutually beneficial working relationship with you.   To evidence your
concurrence with the above‑stated employment terms, please sign and return to me
the enclosed copy of this letter.


Sincerely,




By:  
 /s/ May Liu
   
May C. Liu
   
Senior Vice President
   
Finance &
Administration                                                                
 





ACCEPTED AND AGREED TO AS SET FORTH ABOVE:




Date: August 10, 2016
/s/ William Shanahan
 
William Shanahan
 
 

 
 
 

--------------------------------------------------------------------------------